DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's arguments against the Election/Restriction requirement filed in the latest reply dated 5/16/2022 is acknowledged.  The traversal is on the ground(s) that search and examination of all claims would place a serious burden on the examiner.  This is not found persuasive because, as explained in the previous office actions:
“the inventions of Group A1 and Group A2 are distinct; they have acquired a separate status in the art as shown by their different classification; the search required for Group A1 is not required for Group A2; and, the species are independent or distinct because of the patentably distinctive characteristics identified in the previous office action. 
In addition, although only a few of classes/subclasses were given in the previous office action, they are only the exemplary ones. Along with required key word search for the potentially hundreds of thousands of relevant prior art documents about bipolar transistors, a thorough search would be required in substantially different sets of large amount of classes/subclasses for the different species in the A1, A2, B1 and B2 inventions. Thus, search and examination of all of the claims with all the species and/or with all of the groups of inventions would impose a substantially undue burden upon the examiner.”
The above stated “substantially undue burden” of cause reflects the serious burden for the task of search and examination of all of the claims with all the species and/or with all of the groups of inventions would impose to the examiner, given the limited allotted time the examiner has for each office action, and/or the great amount of prior art references for the relevant subject matters of the instant invention (note: there are hundreds of thousands of prior art patent references in the PTO date base that are potentially relevant to bipolar transistor-related semiconductor structures). 
Nevertheless, applicant is reassured that, upon the allowance of any of the elected claim(s) readable on the elected species, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of the allowed claim(s).

Claim Rejections - 35 USC § 112
Claims 1-11, insofar as being supported by the elected species, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Clam 1 recites the subject matters of: a plurality of segmented emitter contacts within the emitter strip; but it fails to clarify: whether or not the recited segmented emitter contacts are definitely parts of the emitter regions inside the emitter strip, or electric contacts contacting the emitter regions of the recited strip; and/or whether or not the recited segmented emitter contacts are definitely formed in a layer that is definitely within the layer of the recited emitter strip, or in a layer that is definitely above and in contact with the surface and/or layer of the emitter strip, given that the term of “contact” commonly or often in the art refers to an electrode layer that contacts a semiconductor region (such as an emitter region).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 9, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denison (US 2008/0169513).
Denison discloses an integrated circuit (Figs. 1-6, particularly see Fig. 3C), comprising:  
a collector region (similar to 108 shown in Fig. 1, which can naturally function as at least a portion of a substrate for the devices built thereon, and can naturally function as at least one region (i.e., one of the regions) of the entirety of the collector structure) comprising a semiconductor substrate having a first conductivity type (n);
a base region (similar to 114) located entirely above a top surface of the above identified semiconductor substrate comprised in the above identified one collector region and having a second different conductivity type (p);
an emitter strip (see 300 in Fig. 3C, which is similar to region 116 in Fig. 1) within the base region, the emitter strip having a first width and naturally comprising a first dopant with the first (i.e., n) conductivity type;
a plurality of segmented emitter contacts (302 or 306 shown in Fig. 3C) within the emitter strip, each segmented emitter contact having a second width less than the first width and naturally comprising a second dopant (at least comprising the same dopant as the first dopant, as each of segmented contact regions is still within the n-type doped emitter strip region) with the first conductivity type, each segmented emitter contact being spaced from a nearest neighbor segmented emitter contact by a portion of the emitter strip.
Furthermore, it is noted that any potential implications regarding how the collector region is formed, such as whether it is formed in one step or in multiple steps, and/or whether it is formed alone or formed together with other portions/regions of the collector structure, are process limitations, which would not carry patentable weight in this claim drawing to a structure, because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  

Regarding claim 2, in addition to what have been discussed above, it is further noted that each of the above identified segmented emitter contacts in a same column has a long axis, and the emitter segments are aligned along their long axes.
Regarding claim 6, in addition to what have been discussed above, it is further noted that the above emitter, base and collector define a bipolar transistor, and it can further comprise a planar MOS transistor formed over the substrate, the bipolar transistor and the planar MOS transistor can be naturally configured to cooperate to perform a circuit function (see [0026]).
Regarding claim 7, in addition to what have been discussed above, it is further noted that the plurality of segmented emitter contacts can also include at least eight emitter segments (see 302 in Fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Denison.
 The disclosure of Denison is discussed as applied to claims 1-2, 6-7 and 9 above.
Denison does not more explicitly disclose that the first and second dopants can be As (as recited in claim 3); that the plurality of segmented emitter contacts can have at least three contacts with different separation distances among them (as recited in claim 4); and/or the resulting transistor can have a super-beta of greater than 3500 (at recited in claim 5).
However, it is noted that it is well known in the art that: As is one of the few most commonly used dopants for achieving the desired n-doping result; the each of the distances among the segmented emitter contacts and the beta number for the transistor are each art-recognized, result-oriented, important parameters, subject to routine experimentation and optimization; and/or a transistor can be commonly desired to have a super-beta for achieving the desired and/or required device performance.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known As dopant into the device of Denison, and/or with the  distances among the segmented emitter contacts being substantially different from each other, and/or with the beta being substantially close or higher than 3500, so that a bipolar transistor device with desired and/or required doping type and/or device performance would be obtained, as it has been held that (with respect to the choice of As dopant):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
And/or that (with respect to the parameters): 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 8, 10 and 11, insofar as being in compliance with 35 USC 112, are rejected under 35 U.S.C. 103 as being unpatentable over Denison in view of Applicant’s admitted prior art (“AAPA”).
The disclosure of Denison is discussed as applied to claims 1-7 and 9 above.
Denison further discloses that the segmented emitter contacts can be formed of contact diffusion regions (306).
Denison does not more expressly disclose that each of the segmented emitter contact can comprise an As-doped emitter electrode that contacts each segmented emitter contact through a corresponding opening in a dielectric layer over the emitter strip (as recited in claim 8); the dielectric layer touching the emitter strip between each pair of nearest neighbor emitter segments (as recited in claim 10); and/or the base region can include a heterogeneous layer including a SiGe layer between two Si layers (as recited in claim 11).
However, one of the ordinary skill in the art, as evidenced in AAPA (Fig. 1B) would readily recognize that an individual contact area for the required emitter electrode (160) can be readily defined through a contact opening formed in a dielectric layer (155); and/or or the base region (125) can desirably include a heterogeneous layer including a SiGe layer between two Si layers for better device performance.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known As-doped emitter electrode, contact-opening-defining dielectric layer, and/or Si/SiGe/Si base region, such as that of AAPA, into the device of Denison, so that a bipolar transistor device with desired and/or required contact openings, and/or with the improved device performance, would be obtained.

Response to Arguments
Applicant's arguments filed on 5/16/2022 have been fully considered but they are not persuasive; and responses to them have been fully incorporated into the above claim rejections and/or relevant sections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898